Citation Nr: 1211022	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS). 

2.  Entitlement to service connection for a right ankle disability. 

3.  Prior to April 20, 2010, entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS). 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Offices (RO), which, in pertinent part, denied service connection for CFS and right ankle disability.  

In a May 2009 rating decision, the RO granted service connection for IBS and assigned a 10 percent disability evaluation, effective June 8, 2007.  The Veteran disagreed with the assigned evaluation and perfected an appeal of that issue.  Subsequently, in a June 2011 rating decision, the RO granted a 30 percent evaluation, effective April 20, 2010.  The Board notes that a 30 percent disability evaluation is the maximum possible evaluation under the pertinent rating criteria for rating IBS, and finds that there has been a full grant of benefits sought as of April 20, 2011.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2011); c.f. AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  However, since the RO did not assign the maximum disability rating possible effective the date of service connection, the appeal for a higher disability evaluation prior to April 20, 2010, remains before the Board.  See id.  

Likewise, disagreeing with the assigned evaluation, the Veteran perfected an appeal of an October 2009 rating decision, which granted service connection for a generalized anxiety disorder, and provided a 50 percent elevation, effective April 29, 2008.  In his VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2010, the Veteran specifically indicated that he wanted a higher evaluation of 70 percent for his generalized anxiety disorder.  Subsequently, in a November 2010 rating decision, the RO increased the disability evaluation for the disability to 70 percent, effective April 29, 2008.  As this represents a full grant of the benefit explicitly sought by the Veteran, this issue is no longer before the Board.  See id.  

Pursuant to the Veteran's request, a Travel Board hearing before a Veterans Law Judge was scheduled for February 2012.  However, in a January 2012 correspondence, the Veteran indicated that he was withdrawing his request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn. 38 C.F.R. § 20.702(e) (2011).


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

Chronic Fatigue Syndrome (CFS)

As to the claim for CFS, the Board notes that there are no current diagnoses of such in the record.  Complaints of fatigue are noted throughout the claims folders.  See VA treatment records dated in April 1993, September 1994, and October 1994.  In one of the September 1994 records noting complaints of fatigue, the Veteran indicated to the clinician that he had been feeling tired for two years.  The Veteran has been afforded multiple examinations with regard to this issue.  An October 1998 VA Persian Gulf examination report noted that the Veteran indicated having been fatigued since 1992.  The examiner gave a diagnosis of fatigue secondary to his work schedule, i.e. working two jobs.  On VA examinations in September 2007 and March 2009, the VA examiner specifically indicated that the Veteran did not meet the criteria for a diagnosis of CFS.  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. 
§ 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. 
§ 3.317(a)(1) (2011). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service-connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5)  (2011); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness. 

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi- symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii) (2011). 

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. 
§ 3.317(a)(2)(C) (2011). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3) (2011).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2011). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011). 

While the Veteran was afforded examinations throughout the course of the appeal, none of the reports have adequately addressed the Veteran's claim in accordance with the pertinent regulations cited herein, or addressed the claim on a direct basis to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  The examination reports simply reflect that the Veteran does not meet the criteria for a diagnosis of CFS.  Based on evidence cited herein, the Board finds that it is unclear whether the Veteran's current complaints, to include fatigue, are attributable to a currently diagnosed disorder, or whether they are more likely manifestations of an undiagnosed illness.  The Board finds that a remand for an opinion as to whether these symptoms are manifestations of a diagnosed disorder is necessary. 

Right Ankle Disability

As to the claim for a right ankle disability, service treatment records include a September 1989 report showing that the Veteran was seen in the emergency room for a twisted right ankle while playing football.  He was seen on several occasions in September 1989 and October 1989 for complaints related to this incident.  Post-service records show that the Veteran was seen for right ankle pain in January 1997, at which time he reported having "turned his ankle" four years before.  An x-ray at that time showed degenerative changes in the right ankle. 

The Veteran was afforded examinations in February 2008 and March 2009 for his right ankle disability.  The VA examiner indicated in both reports that he was unable to provide an opinion as the etiology of the Veteran's current right ankle disability without resorting to mere speculation.  He acknowledged that the Veteran sprained his right ankle during service in 1989 and noted that the Veteran's examination report at service discharge in 1991 reflected a normal lower extremity evaluation.  The examiner found that there was no evidence that the Veteran had a chronic right ankle disability during service.  It was observed that the Veteran was not seen for his right ankle again until 1997 for a basketball injury, and at that time the Veteran gave a history of a basketball injury four years before.  The examiner stated that x-ray evidence of previous trauma could be associated with a post-service injury but that issue could not be resolved without mere speculation as there was no evidence of a chronic disability in service and records reflect that the sprain had resolved.  

A mere recitation by the VA examiner that he or she cannot provide a medical opinion without resort to speculation by itself is not dispositive, where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (noting that before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  In this case while the VA examiner noted that the Veteran had been treated in service for his right ankle in 1989, he did not take into account the Veteran's contention that he has had right ankle swelling and pain daily since he initially injured his ankle.  See May 2008 statement.  The Board notes that the Veteran is competent and credible with regard to his assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  On remand, the Veteran should be provided another VA examination to determine the nature and etiology of any current right ankle disability, taking into account all the pertinent evidence including the Veteran's lay statements as to continuity of symptoms since service.   

Irritable Bowel Syndrome (IBS)

The most recent statement of the case (SOC) or supplemental statement of the case (SSOC) addressing the severity of the Veteran's IBS was a SOC issued in November 2009.  Since that action, additional evidence to include VA outpatient treatment records and the report of an April 2010 VA examination have been added to the claims file.  While the RO issued a rating decision in June 2011 awarded the maximum schedular disability evaluation of 30 percent, this increase was not effective for the entire period under appellate consideration.  Accordingly, due process requirements provide that the RO must consider this evidence and send the Veteran an appropriate SSOC, absent a waiver of initial review by the Veteran, covering the period prior to April 20, 2010.  38 C.F.R. §§ 19.31, 20.1304 (2011); see also Disabled American Veterans v. Sec'y of Veterans Affairs, 234 F.3d 682   (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the evidence of record to include evidence received since November 2009 and issue a supplemental statement of the case addressing the Veteran's claim for a higher rating for his IBS prior to April 20, 2010.  

2.  Make arrangements with an appropriate VA medical facility for a VA Gulf War Guidelines examination to ascertain whether the claimed CFS exists.  The claims file and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any testing should also be conducted at that time if deemed necessary by the examiner and the results of any testing done should be included with the findings from the VA examination. 

The examiner should follow the established protocol for qualifying chronic disabilities under 38 C.F.R. § 3.317. The examiner should first opine as to whether the claimed symptoms actually exist, and if so, should include whether the Veteran's symptoms can be attributed to a known clinical diagnosis, and/or whether they are objective indications of a qualifying chronic disability, to include whether the Veteran's cluster of symptoms when combined, produce a medically unexplained multi-symptom illness . In so opining, the examiner should comment on whether the Veteran's symptoms, when viewed collectively, are characterized by overlapping symptoms and signs and have features such as fatigue is out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  A complete rationale must accompany all opinions. 

The examiner should also consider the Veteran's claim on a direct basis.  That is, whether the claimed symptoms are attributable to diagnosed disability, and if so, whether such disability had its onset during service, regardless of whether it is due to an undiagnosed illness.  In so doing, the examiner should review the service treatment records, VA and private medical records, and any additional evidence added to the claims file pursuant to this remand.  The examiner should first identify if any such disability exists, and if so, should provide an opinion, with adequate rationale, as to whether there is a 50 percent or greater probability that any current disability had its onset during service, based on all of the pertinent VA and private medical evidence in the claims file.  

All findings must be reported in detail and all indicated testing must be accomplished. If the examiner is unable to offer any of the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for an appropriate VA examination to determine the likely etiology of any current right ankle disability.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must render an opinion as to whether any current right ankle disability is at least as likely as not (50 percent probability or greater) etiologically related to or had its onset in service, taking into consideration the notation of right ankle sprain in 1989 and the Veteran's own assertions of ankle swelling and pain since that initial incident.  

All findings must be reported in detail and all indicated testing must be accomplished. If the examiner is unable to offer any of the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.  

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


